 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HASAN AHMAD HASAN                                  No. 2:19-cv-460-KJM-EFB PS
      ABDULRAZEQ,
12
                           Plaintiff,
13                                                       ORDER AND ORDER TO SHOW CAUSE
                v.
14
      EMBASSY REPUBLIC OF LIBYA,
15
                           Defendant.
16

17

18          On March 14, 2019, the court issued an order which set a status (pretrial scheduling)

19   conference for August 28, 2019.1 The order directed plaintiff to complete service of process on

20   the defendant within 90 days and to serve a copy of the order concurrently with service of the

21   summons and complaint. The order also directed the parties to file status reports fourteen days

22   prior to the scheduling conference. ECF No. 3.

23          Plaintiff did not timely file a status report, nor has he filed a proof of service

24   demonstrating that defendant was properly served.2 See Fed. R. Civ. P. 4(l)(l) (requiring that

25   proof of service be made to the court). Accordingly, the status conference is continued and

26          1
               This case, in which plaintiff is proceeding in propria persona, is before the undersigned
27   pursuant to Eastern District of California Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).

28          2
                 To date, defendant has not appeared in this action.
                                                         1
 1   plaintiff is ordered to show cause why this case should not be dismissed for failure to effect
 2   service of process and/or failure to comply with the court’s order. See Fed. R. Civ. P. 41(b); E.D.
 3   Cal. L.R. 110 (“Failure of counsel or of a party to comply with these Rules or with any order of
 4   the Court may be grounds for imposition by the Court of any and all sanctions authorized by
 5   statute or Rule or within the inherent power of the Court.”); see also E.D. Cal. L.R. 183 (“Any
 6   individual representing himself or herself without an attorney is bound by the Federal Rules of
 7   Civil or Criminal Procedure and by these Local Rules.”); Ghazali v. Moran, 46 F.3d 52, 53 (9th
 8   Cir. 1995) (“Failure to follow a district court’s local rules is a proper ground for dismissal.”).
 9          Accordingly, it is hereby ORDERED that:
10          1. The status conference scheduled for August 28, 2019, is continued to October 30, 2019
11   at 10:00 a.m., in Courtroom No. 8.
12          2. Plaintiff shall show cause, in writing, on or before September 18, 2019, why this action
13   should not be dismissed for failure to effect service of process and/or failure to comply with the
14   court orders.
15          3. By no later than October 16, 2019, the parties shall file status reports (or a joint status
16   report) setting forth the matters referenced in the court’s March 14, 2019 order, including the
17   status of service of process.
18          4. Failure of plaintiff to comply with this order will result in a recommendation that this
19   action be dismissed for failure to effect services of process, comply with court orders, and/or for
20   lack of prosecution under Rule 41(b).
21   DATED: August 23, 2019.
22

23

24

25

26

27

28
                                                         2
